Exhibit 10.1 February 12, 2015 VIA FEDERAL EXPRESS COFFEE HOLDINGS CO., INC. 3475 Victory Boulevard Staten Island, New York 10314 ORGANIC PRODUCTS TRADING COMPANY LLC 3475 Victory Boulevard Staten Island, New York 10314 Andrew Gordon 251 Meisner Avenue Staten Island, NY 10309 David Gordon 22 Barclay Road Scarsdale, NY 10583 Re: Sterling National Bank – Coffee Holding Co., Inc. and Organic Products Trading Company LLC $7,000,000.00 Revolving Credit Facility Dear Sir: This letter is issued in connection with the Revolving Credit Facility (the “Loan Facility”) involving Sterling National Bank (“Sterling”), as lender, and Coffee Holding Co., Inc. and Organic Products Trading Company LLC, as co-borrowers (collectively, the “Borrower”).The Loan Facility is in the current amount of $7,000,000.00, and the terms of same are set forth in various documents, instruments and agreements including, but not limited to, a certain Loan and Security Agreement dated as of February 17, 2009 (the “loan and Security Agreement”), a Validity Guaranty executed by Andrew Gordon and David Gordon (the “Validity Guarantors”) dated March 4, 2010, a Loan Modification Agreement dated July 22, 2010, a First Amendment To Loan and Security Agreement dated July 23, 2010, a Loan Modification Agreement dated February 14, 2012, a Security Agreement, a Loan Modification Agreement and Term Note, each dated as of May 10, 2013, and a Loan Modification Agreement, dated May 20, 2013 (collectively, the “Loan Documents”).Andrew Gordon and David Gordon are Validity Guarantors. The current term of the Loan Facility is scheduled to mature on February 17, 2015.Sterling is in the process of performing its credit review of the Loan Facility, and additional time is required to complete the process.Accordingly, this letter will confirm that the Maturity Date of the Loan Facility is hereby extended from February 17, 2015 to March 31, 2015. Except for the extension of the Maturity Date as set forth above, all of the terms and conditions of the Loan Documents remain in full force and effect. Please confirm your agreement to the foregoing by signing and returning this letter as provided for below. Thank you. Very Truly Yours, STERLING NATIONAL BANK By: /s/Larry Kamin Larry Kamin, Managing Director cc: Leonard Rudolph, Sterling National Bank ACKNOWLEDGED AND AGREED: COFFEE HOLDING CO., INC. By:/s/ Andrew Gordon Name:Andrew Gordon Title:President ORGANIC PRODUCTS TRANDING COMPANY LLC By:/s/ Andrew Gordon Name:Andrew Gordon Title:Manager By:/s/ David Gordon Name:David Gordon Title:Manager /s/ Andrew Gordon (L.S.) ANDREW GORDON /s/ David Gordon(L.S.) DAVID GORDON
